
	
		II
		110th CONGRESS
		1st Session
		S. 468
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Grassley (for
			 himself, Mr. Dodd,
			 Ms. Mikulski, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to drug safety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food and Drug Administration Safety
			 Act of 2007.
		2.Center for Postmarket
			 Evaluation and Research for Drugs and Biologics
			(a)In
			 generalChapter V of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 506C the following:
				
					507.Drug safety
						(a)Establishment
				of the Center for Postmarket Evaluation and Research for Drugs and
				BiologicsThere is
				established within the Food and Drug Administration a Center for Postmarket
				Evaluation and Research for Drugs and Biologics (referred to in the section as
				the Center). The Director of the Center shall report directly to
				the Commissioner of Food and Drugs.
						(b)Duties of the
				Center for Postmarket Evaluation and Research for Drugs and Biologics
							(1)Responsibilities
				of directorThe Director of
				the Center, in consultation with the Director of the Center for Drug Evaluation
				and Research or the Director of the Center for Biologics Evaluation and
				Research, as appropriate, shall—
								(A)conduct postmarket risk assessment of drugs
				approved under section 505 of this Act and of biological products licensed
				under section 351 of the Public Health Service Act;
								(B)conduct and improve postmarket surveillance
				of approved drugs and licensed biological products using postmarket
				surveillance programs and activities (including MedWatch), risk-benefit
				analyses, adverse event reports, the scientific literature, any clinical or
				observational studies (including studies required under subsection (d) or (e)),
				and any other resources that the Director of the Center determines
				appropriate;
								(C)determine whether a study is required under
				subsection (d) or (e) and consult with the sponsors of drugs and biological
				products to ensure that such studies are completed by the date, and according
				to the terms, specified by the Director of the Center;
								(D)contract, or require the sponsor of an
				application or the holder of an approved application or license to contract,
				with the holders of domestic and international patient databases to conduct
				epidemiologic and other observational studies;
								(E)determine, based on postmarket surveillance
				programs and activities (including MedWatch), risk-benefit analyses, adverse
				event reports, the scientific literature, and any clinical or observational
				studies (including studies required under subsection (d) or (e)), and any other
				resources that the Director of the Center determines appropriate, whether a
				drug or biological product may present an unreasonable risk to the health of
				patients or the general public, and take corrective action if such an
				unreasonable risk may exist;
								(F)make information about the safety and
				effectiveness of approved drugs and licensed biological products available to
				the public and healthcare providers in a timely manner; and
								(G)conduct other activities as the Director of
				the Center determines appropriate to ensure the safety and effectiveness of all
				drugs approved under section 505 and all biological products licensed under
				section 351 of the Public Health Service Act.
								(2)Determination
				of unreasonable riskIn
				determining whether a drug or biological product may present an unreasonable
				risk to the health of patients or the general public, the Director of the
				Center, in consultation with the Director of the Center for Drug Evaluation and
				Research or the Director of the Center for Biologics Evaluation and Research,
				as appropriate, shall consider the risk in relation to the known benefits of
				such drug or biological product.
							(c)Secretarial
				authority
							(1)In
				generalApproval of a drug
				under section 505 of this Act or issuance of a license for a biological product
				under section 351 of the Public Health Service Act may be subject to the
				requirement that the sponsor conduct 1 or more postmarket studies as described
				in subsection (d) or (e) of this section, or other postmarket studies as
				required by the Secretary, to validate the safety and effectiveness of the drug
				or biological product.
							(2)DefinitionFor purposes of this section, the term
				postmarket means—
								(A)with respect to a drug, after approval of
				an application under section 505; and
								(B)with respect to a biological product, after
				licensure under section 351 of the Public Health Service Act.
								(d)Preapproval
				review
							(1)Review of
				application
								(A)In
				general
									(i)ReviewAt any time before a drug is approved under
				section 505 of this Act or a biological product is licensed under section 351
				of the Public Health Service Act, the Director of the Center shall review the
				application (or supplement to the application), and any analyses associated
				with the application, of such drug or biological product.
									(ii)Effect of
				approval or licensureThe
				approval of a drug under section 505 or the licensure of a biological product
				under such section 351 shall not affect the continuation and completion of a
				review under clause (i).
									(B)LimitationIn no case shall the review under
				subparagraph (A) delay a decision with respect to an application for a drug
				under section 505 of this Act or for a biological product under section 351 of
				the Public Health Service Act.
								(2)Result of
				reviewThe Director of the
				Center may, based on the review under paragraph (1)—
								(A)require that the sponsor of the application
				agree to conduct 1 or more postmarket studies to determine the safety or
				effectiveness of a drug or biological product, including such safety or
				effectiveness as compared to other drugs or biological products, to be
				completed by a date, and according to the terms, specified by the Director of
				the Center; or
								(B)contract, or require the sponsor of the
				application to contract, with a holder of a domestic or an international
				patient database to conduct 1 or more epidemiologic or other observational
				studies.
								(e)Postmarketing
				studies of drug safety
							(1)In
				generalAt any time after a
				drug is approved under section 505 of this Act or a biological product is
				licensed under section 351 of the Public Health Service Act, the Director of
				the Center, may—
								(A)require that the holder of an approved
				application or license conduct 1 or more studies to determine the safety or
				effectiveness of such drug or biological product, including such safety and
				effectiveness as compared to other drugs or biological products, to be
				completed by a date, and according to the terms, specified by such Director;
				or
								(B)contract, or require the holder of the
				approved application or license to contract, with a holder of a domestic or an
				international patient database to conduct 1 or more epidemiologic or other
				observational studies.
								(2)Review of
				outstanding studiesNot later
				than 90 days after the date of enactment of the Food and Drug Administration
				Safety Act of 2007, the Director of the Center shall—
								(A)review and publish a list in the Federal
				Register of any postmarketing studies outstanding on the date of enactment of
				the Food and Drug Administration Safety Act of 2007; and
								(B)as the Director determines appropriate,
				require the sponsor of a study described in subparagraph (A) to conduct such
				study under this subsection.
								(f)Publication of
				progress reports and completed studies
							(1)In
				generalThe Director of the
				Center shall require that the sponsor of a study under subsection (d) or (e)
				submit to the Secretary—
								(A)not less frequently than every 90 days, an
				up-to-date report describing the progress of such study; and
								(B)upon the completion date of such study, the
				results of such study.
								(2)Completion
				dateFor purposes of this
				section, the completion date of such study shall be determined by the Director
				of the Center.
							(g)Determinations
				by Director
							(1)Results of
				studyThe Director of the
				Center shall determine, upon receipt of the results of a study required under
				subsection (d) or (e)—
								(A)whether the drug or biological product
				studied may present an unreasonable risk to the health of patients or the
				general public; and
								(B)what, if any, corrective action under
				subsection (k) shall be taken to protect patients and the public health.
								(2)Results of
				evidenceThe Director of the
				Center may, at any time, based on the empirical evidence from postmarket
				surveillance programs and activities (including MedWatch), risk-benefit
				analyses, adverse event reports, the scientific literature, any clinical or
				observational studies (including studies required under subsection (d) or (e)),
				or any other resources that the Director of the Center determines
				appropriate—
								(A)make a determination that a drug or
				biological product may present an unreasonable risk to the health of patients
				or the general public; and
								(B)order a corrective action under subsection
				(k) be taken to protect patients and the public health.
								(3)Required
				consultation and considerationsBefore making a determination under
				paragraph (2), ordering a study under subsection (d) or (e), or taking a
				corrective action under subsection (k), the Director of the Center
				shall—
								(A)consult with the Director of the Center for
				Drug Evaluation and Research or the Director of the Center for Biologics
				Evaluation and Research, as appropriate; and
								(B)consider—
									(i)the benefit-to-risk profile of the drug or
				biological product;
									(ii)the effect that a corrective action, or
				failure to take corrective action, will have on the patient population that
				relies on the drug or biological product; and
									(iii)the extent to which the drug or biological
				product presents a meaningful therapeutic benefit as compared to other
				available treatments.
									(h)Public
				informationPeriodically, but
				not less often than every 90 days, the Secretary shall make available to the
				public, by publication in the Federal Register and posting on an Internet
				website, the following information:
							(1)Studies required under subsection (d) or
				(e) including—
								(A)the type of study;
								(B)the nature of the study;
								(C)the primary and secondary outcomes of the
				study;
								(D)the date the study was required under
				subsection (d) or (e) or was agreed to by the sponsor;
								(E)the deadline for completion of the study;
				and
								(F)if the study has not been completed by the
				deadline under subparagraph (E), a statement that explains why.
								(2)The periodic progress reports and results
				of completed studies described under subsection (f).
							(3)Any determinations made by the Director of
				the Center under subsection (g), including—
								(A)reasons for the determination, including
				factual basis for such determination;
								(B)reference to supporting empirical data;
				and
								(C)an explanation that describes why contrary
				data is insufficient.
								(i)Drug advisory
				committeeThe Drug Safety and
				Risk Management Advisory Committee within the Center of the Food and Drug
				Administration shall—
							(1)meet not less frequently than every 180
				days; and
							(2)make recommendations to the Director of the
				Center with respect to—
								(A)which drugs and biological products should
				be the subject of a study under subsection (d) or (e);
								(B)the design and duration for studies under
				subsection (d) or (e);
								(C)which drugs and biological products may
				present an unreasonable risk to the health of patients or the general public;
				and
								(D)appropriate corrective actions under
				subsection (k).
								(j)Penalties
							(1)In
				generalIf the Secretary
				determines, after notice and opportunity for an informal hearing, that a
				sponsor of a drug or biological product or other entity has failed to complete
				a study required under subsection (d) or (e) by the date or to the terms
				specified by the Secretary under such subsection, the Secretary may order such
				sponsor or other entity to—
								(A)complete the study in a specified
				time;
								(B)revise the study to comply with the terms
				specified by the Secretary under subsection (d) or (e); or
								(C)pay a civil penalty.
								(2)Amount of
				penalties
								(A)In
				generalThe civil penalty
				ordered under paragraph (1) shall be $250,000 for the first 30-day period after
				the date specified by the Secretary that the study is not completed, and shall
				double in amount for every 30-day period thereafter that the study is not
				completed.
								(B)LimitationIn no case shall a penalty under
				subparagraph (A) exceed $2,000,000 for any 30-day period.
								(3)Notification of
				penaltyThe Secretary shall
				publish in the Federal Register any civil penalty ordered under this
				subsection.
							(k)Result of
				determination
							(1)In
				generalIf the Director of
				the Center makes a determination that a drug or biological product may present
				an unreasonable risk to the health of patients or the general public under
				subsection (g), such Director shall order a corrective action, as described
				under paragraph (2).
							(2)Corrective
				actionsThe corrective action
				described under subsection (g)—
								(A)may include—
									(i)requiring a change to the drug or
				biological product label by a date specified by the Director of the
				Center;
									(ii)modifying the approved indication of the
				drug or biological product to restrict use to certain patients;
									(iii)placing restriction on the distribution of
				the drug or biological product to ensure safe use;
									(iv)requiring the sponsor of the drug or
				biological product or license to establish a patient registry;
									(v)requiring patients to sign a consent form
				prior to receiving a prescription of the drug or biological product;
									(vi)requiring the sponsor to monitor sales and
				usage of the drug or biological product to detect unsafe use;
									(vii)requiring patient or physician education;
				and
									(viii)requiring the establishment of a risk
				management plan by the sponsor; and
									(B)shall include the requirements with respect
				to promotional material under subsection (l)(1).
								(3)Penalties
								(A)In
				generalIf the Secretary
				determines, after notice and opportunity for an informal hearing, that a
				sponsor of a drug or biological product has failed to take the corrective
				action ordered by the Director of the Center under this subsection or has
				failed to comply with subsection (l)(2), the Secretary may order such sponsor
				to pay a civil penalty.
								(B)Amount of
				penalties
									(i)In
				generalThe civil penalty
				ordered under subparagraph (A) shall be $250,000 for the first 30-day period
				that the sponsor does not comply with the order under paragraph (1), and shall
				double in amount for every 30-day period thereafter that the order is not
				complied with.
									(ii)LimitationIn no case shall a penalty under clause (i)
				exceed $2,000,000 for any 30-day period.
									(C)Notification of
				penaltyThe Secretary shall
				publish in the Federal Register any civil penalty ordered under this
				paragraph.
								(l)Promotion
				material
							(1)Safety
				issueIf the Director of the
				Center makes a determination that a drug or biological product may present an
				unreasonable risk to the health of patients or the general public under
				subsection (g), such Director, in consultation with the Division of Drug
				Marketing, Advertising, and Communications of the Food and Drug Administration,
				shall—
								(A)notwithstanding section 502(n), require
				that the sponsor of such drug or biological product submit to the Director of
				the Center copies of all promotional material with respect to the drug or
				biological product not less than 30 days prior to the dissemination of such
				material; and
								(B)require that all promotional material with
				respect to the drug or biological product include certain disclosures, which
				shall be displayed prominently and in a manner easily understood by the general
				public, including—
									(i)a statement that describes the unreasonable
				risk to the health of patients or the general public as determined by the
				Director of the Center;
									(ii)a statement that encourages patients to
				discuss potential risks and benefits with their healthcare provider;
									(iii)a description of the corrective actions
				required under subsection (k);
									(iv)where appropriate, a statement explaining
				that there may be products available to treat the same disease or condition
				that present a more favorable benefit-to-risk profile, and that patients should
				talk to their healthcare provider about the risks and benefits of alternative
				treatments;
									(v)a description of any requirements of
				outstanding clinical and observational studies, including the purpose of each
				study; and
									(vi)contact information to report a suspected
				adverse reaction.
									(2)New products;
				outstanding studiesFor the
				first 2-year period after a drug is approved under section 505 of this Act or a
				biological product is licensed under section 351 of the Public Health Service
				Act, and with respect to drugs and biological products for which there are
				outstanding study requirements under subsection (d) or (e), the Director of the
				Center, in consultation with the Division of Drug Marketing, Advertising, and
				Communications of the Food and Drug Administration, shall—
								(A)notwithstanding section 502(n), require
				that the sponsor of such drug or biological product submit to the Director of
				the Center copies of all promotional material with respect to the drug or
				biological product not less than 30 days prior to the dissemination of such
				material; and
								(B)require that all promotional material with
				respect to the drug or biological product include certain disclosures, which
				shall be displayed prominently and in a manner easily understood by the general
				public, including—
									(i)a statement explaining that the drug or
				biological product is newly approved or licensed or the subject of outstanding
				clinical or observational studies, as the case may be, and, as a result, not
				all side effects or drug interactions may be known;
									(ii)the number of people in which the drug or
				biological product has been studied and the duration of time during which the
				drug or biological product has been studied;
									(iii)a statement that encourages patients to
				discuss the potential risks and benefits of treatment with their healthcare
				provider;
									(iv)a description of any requirements of
				outstanding clinical and observational studies, including the purpose of each
				study; and
									(v)contact information to report a suspected
				adverse reaction.
									(3)Effect of
				voluntary submissionParagraphs (1)(A) and (2)(A) shall not
				apply to the sponsor of a drug or biological product if such sponsor has
				voluntarily submitted to the Division of Drug Marketing, Advertising, and
				Communications of the Food and Drug Administration all promotional material
				with respect to the drug or biological product prior to the dissemination of
				such material.
							(m)Withdrawal or
				suspension of approval or licensure
							(1)In
				generalThe Director of the
				Center, may withdraw or suspend approval of a drug or licensure of a biological
				product using expedited procedures (as prescribed by the Secretary in
				regulations promulgated not later than 1 year after the date of enactment of
				the Food and Drug Administration Safety Act of 2007, which shall include an
				opportunity for an informal hearing) after consultation with the Director of
				the Center for Drug Evaluation and Research or the Director of the Center for
				Biologics Evaluation and Research, as appropriate, and any other person as
				determined appropriate by the Director of the Center, if—
								(A)the Director of the Center makes a
				determination that the drug or biological product may present an unreasonable
				risk to the health of patients or the general public, and that risk cannot be
				satisfactorily alleviated by a corrective action under subsection (k);
				or
								(B)the sponsor fails to comply with an order
				or requirement under this section.
								(2)Public
				informationThe Secretary
				shall make available to the public, by publication in the Federal Register and
				posting on an Internet website, the details of the consultation described in
				paragraph (1), including—
								(A)the reason for the determination to
				withdraw, suspend, or failure to withdraw or suspend, approval for the drug or
				licensure for the biological product;
								(B)the factual basis for such
				determination;
								(C)reference to supporting empirical
				data;
								(D)an explanation that describes why contrary
				data is insufficient; and
								(E)the position taken by each individual
				consulted.
								(n)Effect of
				sectionThe authorities
				conferred by this section shall be separate from and in addition to the
				authorities conferred by section 505B.
						(o)Administration
				of sectionThe provisions of
				this section shall be carried out by the Secretary, acting through the Director
				of the
				Center.
						.
			(b)MisbrandingSection 502 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352) is amended by inserting after subsection (j) the
			 following:
				
					(k)If it is a drug or biological product for
				which the sponsor of an application or holder of an approved application or
				license has not complied with an order or requirement under section
				507.
					.
			(c)Report on
			 DevicesNot later than 6
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services, in consultation with the Commissioner of Food and Drugs, the
			 Director of the Center for Postmarket Evaluation and Research for Drugs and
			 Biologics, and the Director of the Center for Devices and Radiological Health,
			 shall submit to Congress a report that—
				(1)identifies gaps in the current process of
			 postmarket surveillance of devices approved under the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321 et seq.);
				(2)includes recommendations on ways to improve
			 gaps in postmarket surveillance of devices; and
				(3)identifies the changes in authority needed
			 to make those improvements, recognizing the legitimate differences between
			 devices and other medical products regulated by the Food and Drug
			 Administration.
				(d)Transfer of
			 functionsThe functions and
			 duties of the Office of Surveillance and Epidemiology, including the Drug
			 Safety and Risk Management Advisory Committee, of the Food and Drug
			 Administration on the day before the date of enactment of this Act shall be
			 transferred to the Center for Postmarket Evaluation and Research for Drugs and
			 Biologics established under section 507 of the Federal Food, Drug, and Cosmetic
			 Act (as added by this section). The Center for Postmarket Evaluation and
			 Research for Drugs and Biologics shall be a separate entity within the Food and
			 Drug Administration and shall not be an administrative office of the Center for
			 Drug Evaluation and Research or the Center for Biologics Evaluation and
			 Research.
			(e)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act (and the amendments made by
			 this Act)—
				(1)$50,000,000 for fiscal year 2008;
				(2)$75,000,000 for fiscal year 2009;
				(3)$100,000,000 for fiscal year 2010;
				(4)$125,000,000 for fiscal year 2011;
			 and
				(5)$150,000,000 for fiscal year 2012.
				
